Title: From John Adams to the President of Congress, No. 86, 17 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris June 17 1780
     
     The Writer on the Consequences of American Independence, Subjoins a Comparison between the United States, and the West Indies.
     He says the Exports from England was in 1771
     
     
      
      
      
      
      £
      s
      d
     
     
      To North America
      
      
      
      4,586,882:
      15:
      5
     
     
      
        £
      
      
      
      
      
     
     
      To Dominica
      170,623:
      19:
      3
      
      
      
     
     
      To St Vincents
      36,839:
      10:
      7
      
      
      
     
     
      To Grenada
      123,919:
      4:
      5
      
      
      
     
     
      
      
      
      
      331,338:
      14:
      3
     
     
        Difference
      
      
      
      4,255,500:
      1:
      2
     
    
If We reflect on the vast Extent of Territory, improved and improvable, in America her Superiority in Numbers of People, of Mariners, of shipping in naval force, raw materials, and consumption of Manu­factures, he hopes We should confess the Colonies of more Importance than the Islands.
     He compares the Continent and the Islands in the following Points. 1. In Extent of Territory. 2. Salubrity of Clymates. 3. Numbers of Inhabitants capable of Warring for the Empire, whereas the Islands are a dead Weight in Case of War. 4. Variety of Clymates. If the W. Indies furnish Rum, Sugar, Cocoa, Coffee, Pimento and Ginger. The Continent produces Wheat Rye, Barly oats, Indian Corn, Rice flour Biscuit, Salt Beef, Pork bacon, Venison, Cod, Mackarel, and other Fish and Tobacco. If the W. Indies produce Some materials for Dyers, as Logwood, Fustick, Mahogany and Indigo; the Continent produces Indigo Silk, Flax, Hemp; Furs and Skins of the Bear Bever, Otter, Musrat, Deer, Tyger, Leopard, Wild Cat, Fox, racoon, and Pot ash, Pearl ash, Copper and lead ore, Iron in Pigs and Bars, for our Manufactures; besides all the articles of Naval stores, Timber, Plank, Boards, Masts, Yards, and ships built for sale, Pitch Tar, Turpentine, Hemp and Salt Petre. Such of these Articles as are necessary for the Manufactures and Commerce of England, were sent there, the surplus only to other Marketts and the Proceeds of that surplus remitted in Bills or Cash, for British Manufactures and foreign articles of Commerce.
     5. The Growing States of the Colonies on the Continent, which appears by the Exports.

     
      
      
      
      
      £
      s
      d
     
     
      The Value of the Exports from England to North America, was
      in 1763
      
      1,867,285:
      6:
      2
     
     
      
      
      in 1771
      
      4,586,882:
      17:
      11
     
     
      
      Increase in Eight years
      
      2,719,597:
      11:
      9
     
     
      The Value of the Exports from England to the West Indies was
      in 1763
      
      1,149,596:
      12:
      4
     
     
      
      
      in 1771
      
      1,155,658:
      3:
      11
     
     
      
      Increase in Eight years
      
      6,061:
      11:
      7
     
     
      The Value of the Imports into England from the West Indies, was
       in 1763
      
      3,268,485:
      14:
      6
     
     
      
      
      in 1771
      
      2,800,583:
      14:
      0
     
     
      
      Decrease in Eight years
      
      467,902:
      0:
      6
     
     
      He could not obtain an amount of the general Exports from the West Indies, and therefore can not make a Comparison with those from N. America, which were
      
      £
      s
      d
     
     
      
      
      in 1766
      
      3,924,606:
      0:
      0
     
     
     
      
      
      in 1773
      
      6,400,000:
      0:
      0
     
     
      
      Increase in 7 years
      
      2,475,394:
      0:
      0
     
     
      The Exports from Great Britain to foreign Countries, have been generally computed at
      
      £
      s
      d
     
     
      
      
      
      
      7,000,000:
      0:
      0
     
     
      in 1771 from England to America 4,586,882:15: 5
      }
      
      
      
     
     
      
      to the W. Indies 1,155,658: 3:11
      5,742,530:
      19:
      4
     
     
      
      
      
      
      12,742,530:
      19:
      4
     
     
      The Exports from Scotland to America are not included when added, they will increase the Value of the Exports from Great Britain to upwards of
      
      6,000,000:
      0:
      0
     
    
which is nearly equal to the Amount of all the foreign Exports of the Kingdom, and one half of the whole Commerce of the Nation exclusive only of that to Ireland and the East Indies.
     I wish this Writer had seen the Resolutions of Congress, of the Eighteenth of March by which their whole national Debt is reduced to about five Millions of Dollars, or a little better than one Million sterling, as I understand them.
     Lord Norths Loan of this year Twelve Millions, equal to the whole Exports of the Kingdom to foreign Countries N. America and the W. Indies.
     The whole American Debt for five years, is about one Sixth part of their Exports to Great Britain in 1771.
     This would have added a little Perspicuity to his argument to Convince America how easy a Task she has, to maintain her Independence and her Alliances and how very valuable those objects are.
     Most of these Facts were minutely examined in Congress in the year 1774 when and where probably Mr. Galloway learned them and with the most Sanguine Confidence it was expected, by many that they would occur to the Parliament and Nation, and prevent them from dissaffecting, by a Perseverance in Impolicy and injustice, so prescious a Part of the dominions, to the total destruction of the Empire as it was called. Others who had studied more attentively the Character of the British Administration and Nation had Strong Fears, that nothing would Succeed. They have been found to have judged right. We may lament over the Misfortunes of the English but it is our Duty to rejoice in the Prospect of superiour Liberty Prosperity and Glory to the New World that now opens in Consequence of the Blindness and Infatuation of their Ennemies. We ought also to rejoice at the Destruction of that selfish and contracted Monopoly which confined the Blessings of the new World to a single Nation, and at the liberal Extension of them to all Mankind.
     I have the Honour to be, &c
    